772 N.W.2d 46 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Rudolph Jerome HORTON, Defendant-Appellee.
Docket No. 135021. COA No. 268264.
Supreme Court of Michigan.
September 23, 2009.

Order
By order of December 20, 2007, we granted leave to appeal the August 28, 2007 judgment of the Court of Appeals, and by order of March 26, 2008, the application for leave to appeal was held in abeyance pending the decision in Melendez-Diaz v. Massachusetts, cert. gtd ___ U.S. ___, 129 S.Ct. 2527, 174 L.Ed.2d 314 (2009). On order of the Court, the case having been decided on June 25, 2009, ___ U.S. ___, 129 S.Ct 2527, 174 L.Ed.2d 314 (2009), we VACATE our December 20, 2007 order granting leave to appeal. The application is DENIED, because we are no longer persuaded that the questions presented should be reviewed by this Court.